968 A.2d 224 (2009)
Olivia A. ADAMS, Esquire
v.
Patrick CHARLES and Craigg Real Estate Investment Corp. and Karen Matz and Matz Land Transfer Co., Inc. and Earl Sheffmaker and Gary S. Jacobson as Trustee
Petition for Olivia A. Adams, Esquire.
Nos. 160 & 161 EM 2008.
Supreme Court of Pennsylvania.
March 10, 2009.

ORDER
PER CURIAM.
AND NOW, this 10th day of March, 2009, the Petition for Allowance of Appeal, treated as an Application for Relief, and the Application for Permission to File a Reply are DENIED.
Justice GREENSPAN did not participate in the consideration or decision of this matter.